The defendant in error includes in its brief motion to dismiss this case because the plaintiffs in error have failed to comply with amended Rule 20 adopted November 5th, 1930, in the preparation and presentation of their brief. The brief of plaintiffs in error has failed to comply with Rule 20 in that, (1) the Plaintiffs in Error did not "begin the brief with a concise statement in the briefest and most general terms of the controlling question or questions involved, stated in the form of a question for decision, each such question being so phrased that the point of law intended for solution may plainly appear." (2) The assignments of error are not referred to in the brief, nor does the brief point out the pages in the record where errors relied upon for reversal are shown. The brief disregards that provision of Rule 20 which requires that "opinions of *Page 865 
this Court must be cited from the official reports when possible as well as from the Southern Reporter" in that the brief does not cite the official reports.
For the reasons above set forth, unless the plaintiffs in error shall file in this Court within fifteen days a brief complying with the provisions of amended Rule 20, supra, the cause will stand dismissed.
The defendant in error shall be served with copy of the brief herein required and shall have fifteen days from receipt thereof within which to file reply brief.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.
DAVIS, J., dissents.